Title: To John Adams from Richard Rush, 9 June 1816
From: Rush, Richard
To: Adams, John




Dear Sir.
Washington June 9. 1816.


 I think I must have been the debtor. But be that as it may, I seized, with equal avidity and delight the letter that had upon it the well-known and always welcome Quincy post mark and the commencement of which flattered me so much.
Time and knowledge are powerful agents in working upon the judgment. I never knew Mr Dexter until the last supreme court. I had, indeed, seen him before, conversed with him before, and heard him speak before. But there was not in his mere exterior, at all times at least, any thing very ambitious or painstaking. It required a closer inspection than could be had in casual or hasty interviews to find him out. But each new examination disclosed new riches, & I have deplored him with but the more heart-felt sorrow from his having been taken off when my own opportunities of judging had just taught me how great and how good a man he was. For the present at least, his death leaves an awful chasm.
It was towards the close of the term, and during an hours disengagements from professional calls that I had, at the fire side in the court room, my last conversation with him. It so happens that it was exclusively about you. He spoke with a respect and veneration which marked the force of his attachment, and threw in an anecdote or two, until then new to me. He could, indeed, have performed the office of a faithful historian. But, sir, pardon me for saying, that truths connected with so an important a period of our publick history, cannot perish with him. Time will bring them about. There are even other depositories of them than his luminous and honest mind.
With other notes that my father occasionally took of revolutionary occurrences, while that great work was going along, he sketched a short character of every delegate in congress who subscribed the declaration of independence. It forms, to my contemplation, a beautiful little gallery of portraits. I remember he skips over himself with only two words; but those I believe are as just as ever were applied to a mortal. They are, "He aimed well."
Yours is drawn at more length than any other. Still, however, it is but a summary; more fit perhaps, from its brevity, to stand at the end of a biographical sketch, in the manner that Hume’s characters close each reign, than to go forth to the world by itself. My only fear is, that my father himself, if living, would think the work too imperfect, and not executed within a sufficient range, to do proper justice.
What order the family council at Philadelphia may have taken on Mr Delaplaine’s request, I am, as yet, not informed. It is probable, however, that I shall be. If so it will furnish me with the occasion, and afford me the pleasure, of another letter to you.
In the mean time, my wife joining me in the kindest and most respectful remembrance to Mrs Adams, I have to beg your acceptance of my respectful friendship and attachment.



Richard Rush.




